DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Redmer et al US Patent No. 9,187,135 in view of Okuda US Patent Application Publication No. 2014/0346789.
The Redmer patent discloses a vehicle side structure (see figure 1) comprising

a pair of front pillars (14, 14) that are respectively provided at both sides in a vehicle width direction of a vehicle front section;
a front header (see 26 in figure 5) that couples upper end portions of the pair of front pillars together in the vehicle width direction, wherein the at least one front pillar includes:
an inclined section that is inclined toward a vehicle lower side on progression from a vehicle rear side toward a vehicle front side (see portion of pillar 14a adjacent front windshield), and
an enlarged width section (in figure 1 see vertical section of front pillar 14 adjacent front door forward edge) that extends from a lower end portion of the inclined section toward the vehicle lower side and is wider in width than the inclined section (in figures 1 & 2 note how inclined section 14a is more narrow than vertical portion of front pillar 14), 
wherein the reinforcing member (see 56 in figures 7 & 9, column5 lines 30-50, 65-67) is arranged in a central portion of the inclined section, without reaching up to a boundary between the inclined section and the enlarged width section (see 56 in figure 9), and without reaching up to a connecting portion between the at least one front pillar and the front header (see 56 in figure 9), and
wherein the boundary is at an upper end of a curved portion (note pillar 14 in figure 1, along the driver side window has an  curved portion near the upper left portion of the rear view mirror)  formed at the vehicle rear side of an upper end portion of the enlarged width section.

The claimed invention is distinguishable from Redmer et al. by its recitation of the reinforcement material made of wood having tree rings wherein the central axis of the tree rings is aligned with the longitudinal axis of the front pillar. 
The Okuda publication discloses a method of reinforcing a hollow vehicle beam with wood to better prevent buckling distortion of the beam and to absorb energy during a collision. Wherein the central axis of the wood tree rings are unidirectionally oriented in the longitudinal direction of the hollow beam. The wood reinforced metal beam longitudinal axis is oriented on the vehicle so that during a frontal collision the beam is compressed along its longitudinal axis, 
It is deemed to have been obvious at the time of the effective filing date of the instant application to one of ordinary skill in the art to INCORPORATE natural wood with the wood’s tree rings aligned along the longitudinal axis of the pillar as taught by Okuda with Redmer et al as wood reinforcement material absorbs energy and protects passengers during a collision.  Wherein the wood is inserted inside Redmer’s hollow tube 52 as taught by Okuda and positioned along Redmer’s front pillar corresponding to the same position and same length as Redmer’s reinforcement bracket. 
6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Redmer et al US Patent No. 9,187,135 in view of Okuda US Patent Application Publication No. 2014/0346789  as applied to claim 1 above, and further in view of Han KR 2002090666..
Redmer and Okada disclose the claimed limitations as applied immediately above (section #5). 
 In regard to claim 6, Redmer’s front pillar includes a pillar inner panel (20 in figure 7), an outer reinforcement (56), a side member outer panel (22).  The reinforcing member is received between the pillar inner panel and the outer reinforcement (Okuda teaches placing wood inside tube 52 of Redmer), the side member outer panel has an inner face (unnumbered interior face of Redmer outer panel 22) that faces toward the outer reinforcement, the reinforcing member and the pillar inner panel. 

	The claimed invention is distinguishable from Redmer as modified by Okuda by its recitation of a foamed material on the inner surface of the outer side panel. 

It is deemed to have been obvious at the time of the effective filing date of the instant application to one of ordinary skill in the art to attach foam material to the inner face of the side panel in Redmer as modified by Okuda as taught by Han to reduce vehicle noise
In regard to claim 7, as shown in figure 7 of Redmer the pillar inner panel has an inward flange (20a) and outward flange (20b), the outer reinforcement has an inward flange (56b) and outward flange (56c), and the side member outer panel has an inward flange (22a) and an outward flange (22b).   In Redmer the outward flanges of the pillar inner panel, the outer reinforcement, and the side member outer panel are joined together, and the inward flanges of the pillar inner panel, the outer reinforcement, and the side member outer panel are joined together (in Redmer see figure 7 and column 6, lines 27-37).

7.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Redmer et al US Patent No. 9,187,135 in view of Okuda US Patent Application Publication No. 2014/0346789. 
The Redmer patent discloses a vehicle side structure (see figure 1) comprising:

a pair of front pillars (14, 14) that are respectively provided at both sides in a vehicle width direction of a vehicle front section;
a front header (see 26 in figure 5) that couples upper end portions of the pair of front pillars together in the vehicle width direction, wherein the at least one front pillar includes:
an inclined section that is inclined toward a vehicle lower side on progression from a vehicle rear side toward a vehicle front side (in figure 1 see portion of pillar 14, 14a adjacent front windshield), and
an enlarged width section (in figure  2 see vertical section of front pillar14  adjacent front door forward edge) that extends from a lower end portion of the inclined section toward the vehicle lower side and is wider in width than the inclined section (in figures 1 & 2 note how 14a is more narrow than vertical portion of front pillar 14), 

wherein the boundary is at an upper end of a curved portion (note pillar 14 in figure 1, along the driver side window has an curved portion near the upper left portion of the rear view mirror) formed at the vehicle rear side of an upper end portion of the enlarged width section.


The claimed invention is distinguishable from Redmer et al. by its recitation of the reinforcement material made of wood having tree rings wherein the central axis of the rings is aligned with the longitudinal axis of the front pillar. 

The Redmer patent has a reinforcing member 56 which is a metal bracket that is partially wrapped around tube 52. The Okuda publication discloses a method of reinforcing a hollow vehicle beam with wood to better prevent buckling distortion of the beam and to absorb energy during a collision. Wherein in Okuda the central axis of the wood tree rings are unidirectionally oriented in the longitudinal direction of the hollow beam. The wood reinforced metal beam longitudinal axis is oriented on the vehicle so that during a frontal collision the beam is compressed along its longitudinal axis, in this orientation the wood fibers best absorb impact energy (see Okuda in figure 1 and paragraph #39, 7, 42). 
It is deemed to have been obvious at the time of the effective filing date of the instant application to one of ordinary skill in the art to SUBSTITUE natural wood with the wood’s tree rings aligned along the longitudinal axis of the pillar as taught by Okuda for the reinforcement bracket employed in Redmer et al as wood reinforcement material better absorbs energy and protects passengers during a collision.  Wherein the wood is inserted inside Redmer’s hollow tube 52 as taught by Okuda. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the cited references listed on the attached USPTO Form 892 disclose reinforcement means within the front pillar to for better protection during a front end collision. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612